UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THE MANAGEMENT GROUP LLC, Case No. 1:19-cv-04917-VSB
Plaintiff, Civil Action
-against-
SETTLEMENT AGREEMENT

HOLIDAYNET, LLC, and GODADDY, INC,

Defendants.

 

 

This SETTLEMENT AGREEMENT (this “Agreement”) is entered into, as
of January 7, 2020, by and among The Management Goup, LLC (“TMG”) and
Holidaynet LLC (“Holidaynet”) (the “Parties” and each as a Party”).

GoDaddy.com, Inc. (named herein as Godaddy, Inc.) is not a party to this
settlement.

 

WITNESSETH

WHEREAS, on June 4, 2019, TMG commenced an action against
Holidaynet and Godaddy in the United States District Court for the Southern
District of New York (the “Court”), as Case No. 1:19-cv-04917-VSB (the
“Action”), in which TMG sought declaratory judgment enforcing an assignment of
the return of newyears.com, newyearseve.com, 1231.com, vegasnewyears.com,

nynewyears.com, snaptickets.com, newyearspartynyc.com, and new-years-eve.com
(the “Domains’”) alleging diversity jurisdiction:

WHEREAS, by Order entered December 23, 2019 the Court, among other
things, required preservation of the Domains, and that they be held in HolidayNet’s
counsel’s escrow pending adjudication of this case and/or further order of the
Court:

WHEREAS the existence of diversity between the parties was raised and not
resolved;

WHEREAS, the Parties wish to resolve the issues raised in the instant
Complaint, and Plaintiff seeks to reserve its right to pursue additional relief in
alternate forums, and Defendant seeks to reserve its right to any defenses and/or
affirmative relief it has against Plaintiff:

57008/0001-18934629v 1
37008/000 1-18951597v1
NOW THEREFORE, in consideration of the promises and mutual covenants
and agreements set forth below, and other good and valuable consideration, the

receipt and sufficiency of which are hereby acknowledged, the Parties, intending to
be legally bound, hereby agree as follows:

1. The Domains.

a. The Domains were transferred to the Godaddy account of Andrew
Fox (“Fox”), to be owned by Fox free and clear of all claims thereon

and the parties assigned all intellectual property in the Domains to
Andrew Fox;

2. Reservation of Claims.

a. Whereas on April 15, 2019 TMG served its Notice of Election
pursuant to Section 3(c) of the Amendment Agreement to which
Holidaynet and TMG were parties, Holidaynet and TMG stipulate that
all causes of action arising between them, if any, on or after that date
shall be heard in the New York Supreme Court, which shall
irrevocably have subject matter and personal jurisdiction over those

disputes and Holidaynet and TMG. The parties reserve all claims,
causes of action, and/or defenses.

b. All disputes between Holidaynet and TMG, if any, arising before
April 15, 2019 shall be heard in binding arbitration filed in JAMS or
AAA in the City of New York. The parties reserve all claims, causes
of action, and/or defenses.

C. Jed Weiss, Esq. of Cole Schotz P.C. agrees and is authorized to accept
service of process and demands for arbitration on behalf of Holdaynet
for the disputes between Holidaynet and TMG.

d. Holidaynet and TMG shall not raise in further actions between
Holidaynet and TMG brought pursuant to 2(a) or 2(b) above, any
defense of the entire controversy doctrine, res judicata (except as to

ownership of the Domains), jurisdictional defect or forum non-
conveniens.

e. No Admission. This Agreement is the result of a compromise and
shall not be construed as an admission by any Party of any liability, wrongdoing,
or responsibility on their part or on the part of their affiliates or their respective

57008/0001-18934629v1
57008/0001-18951597vI
attorneys, officers, directors, employees or agents. The Parties confirm, for the
purposes of completeness, that the foregoing provisions of this Section are not

intended to affect any liabilities, other obligations or rights of any kind or nature
provided for in this Agreement.

3. Authority to Execute. The Parties hereto each represent and warrant that
they the undersigned have the requisite power and authority to enter into this
Agreement and the Parties have the authority and power to perform all of their

respective obligations hereunder. The corporate signatories below represent and
warrant that they are duly authorized to sign this Agreement.

4, Costs and Expenses. The Parties will each bear their respective costs and
expenses in connection with the transactions contemplated hereby.

5. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York exclusive of
conflicts of laws provisions. The Parties expressly consent to the continued
jurisdiction of the Court for the purpose of enforcing the terms of this Agreement.

6. Counterparts. This Agreement may be executed in two or more counterparts
and by fax, each of which shall constitute an original, but all of which when taken
together shall constitute but one Agreement. It shall not be necessary that any one

counterpart be signed by the Parties so long as each Party shall have executed a
counterpart.

7. Consultation with Counsel. The Parties acknowledge that they have
consulted with legal counsel of their choosing before entering into this Agreement,
they have read this Agreement, they know and understand its contents, and they
execute this Agreement freely and voluntarily. In executing and delivering this
Agreement, each Party acknowledges that it has not relied on any oral or written
promise or representation that is not in this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

   

008/000 1-34934629v1
57008/000 1-18951597v1
